Case: 16-40944      Document: 00513882987         Page: 1    Date Filed: 02/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-40944
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 21, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MANUEL RIOS-OJEDA, also known as Jose Ortiz-Villarreal, also known as
Victor Flores-Huerta, also known as Ulises Garrido-Zambudio,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:16-CR-74-1


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Manuel Rios-Ojeda raises an
argument that is foreclosed by United States v. Rodriguez-Salazar, 768 F.3d
437 (5th Cir. 2014). In Rodriguez-Salazar, 768 F.3d at 437-38, we rejected the
argument that the Texas offense of theft is broader than the generic,
contemporary definition of theft because the Texas offense, which includes



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40944   Document: 00513882987    Page: 2   Date Filed: 02/21/2017


                               No. 16-40944

theft by deception, may be committed by taking property with the owner’s
consent. Accordingly, the motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




                                    2